Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Bassem Ayad,                                                    Civ. Action #:

                                       Plaintiff,                          COMPLAINT
               -v-
                                                                 Date Filed:
 PLS Check Cashers of New York, Inc.,
                                                                 Jury Trial Demanded
                                       Defendant.

      Plaintiff Bassem Ayad (“Plaintiff” or “Ayad”), by Abdul Hassan Law Group, PLLC, his
attorney, complaining of the Defendant PLS Check Cashers of New York, Inc. (“Defendant” or
“PLS”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act (“FLSA”), 29 U.S.C. §§ 216 (b), he is: (i) entitled to unpaid wages from Defendant for
   working more than forty hours in a week and not being paid an overtime rate of at least 1.5
   times his regular rate for each and all such hours over forty in a week, and (ii) entitled to
   maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further alleges that pursuant to the New York Labor Law (“NYLL”), he is: (i)
   entitled to unpaid overtime wages from Defendant for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for each and all
   such hours over forty in a week; (ii) entitled to costs and attorney’s fees, pursuant to the New
   York Minimum Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., (“NYLL”) including
   NYLL § 663, and the regulations thereunder – 12 NYCRR § 142-2.2.


3. Plaintiff is entitled to recover his unpaid wages, and wage deductions, under Article 6 of the
   NYLL, including sections 191, 193, and compensation for not receiving notices and
   statements required by NYLL 195, under Article 6 of the New York Labor Law, maximum
   liquidated damages - including maximum liquidated damages on all wages paid later than


                                                    1
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 2 of 9 PageID #: 2



   weekly, and attorneys’ fees pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Bassem Ayad (“Plaintiff” or “Ayad”) is an adult, over eighteen years old, who
   currently resides in Queens County in the State of New York.


8. Upon information and belief and at all times relevant herein, PLS Check Cashers of New
   York, Inc. (“Defendant” or “PLS”), was a for-profit corporation with places of business
   across New York State and New York City including at 146-15 Jamaica Avenue, Jamaica,
   NY 11435 where Plaintiff was employed by Defendant.


                                  STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of providing cash checking and money handling services to customers.


10. At all times relevant herein, Defendant employed over 75 employees.


11. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendant from on or about July 13, 2018 to on or about February 4, 2020.



                                                2
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 3 of 9 PageID #: 3




12. At all times relevant herein, Plaintiff was employed by Defendant as a manual worker within
   the meaning of NYLL including NYLL 191(1)(a)(i) - performing a variety of lifting, moving,
   packing and unpacking boxes/money throughout his workday while standing.


13. At all times relevant herein, Defendant paid Plaintiff on a bi-weekly basis in violation of
   NYLL including NYLL 191(1)(a)(i).

14. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   regular hourly rate was about $18 an hour.

15. At all times relevant herein, Plaintiff worked approximately 60-70 or more hours a week and
   likely more.

16. At all times relevant herein, Defendant had a practice of improperly reducing Plaintiff’s
   recorded work hours by about two (2) to five (5) hours or more a week for which Plaintiff
   was not paid any wages.

17. In addition, and at all times relevant herein, Defendant had a policy and practice of deducting
   about thirty (30) minutes from Plaintiff’s work time for “lunch” breaks each day. However,
   due to the demands and nature of the job he performed, Plaintiff did not receive a bona fide
   meal or lunch break within the meaning of the FLSA and NYLL. As a result, Plaintiff is
   owed overtime wages for at least 2.5 hours per week, for each week during his employment
   with Defendant for which he was not paid any wages.


18. In addition, and at all times relevant herein, Plaintiff was required to work about 10-15
   overtime hours or more a week for Defendant beyond his regular schedule for which he was
   not paid any wages – Defendant’s employees, including Plaintiff’s supervisors, reached out
   to Plaintiff after regular hours on weekdays and on weekends to respond to a variety of work-
   related issues, and Plaintiff was also required to run errands for Defendants such as making
   deliveries/tips to other stores, visiting customers to collect money because of bounced checks
   etc.




                                                 3
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 4 of 9 PageID #: 4



19. At all times relevant herein, Plaintiff was required to use his own vehicle to perform certain
   tasks for Defendant but in violation of NYLL 193, Defendant never reimbursed Plaintiff for
   the approximately $20 a week he spent on fuel to perform such work for Defendant.

20. A more precise statement of the hours and wages may be made when Plaintiff obtains the
   wage, time and employment records Defendant was required to keep under the FLSA (29
   USC 211 and 29 CFR 516) and NYLL (NYLL 195 and 12 NYCRR 142-2.6). Plaintiff
   incorporates herein, accurate records of his time, wages and employment that Defendant was
   required to keep pursuant to the FLSA and NYLL.

21. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay for each and all hours worked in excess of forty hours each week.

22. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

23. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not state the hours
   worked in each week, among other deficiencies.


24. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

25. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the State of New York – Defendant is part of a multi-state check
   cashing business.

26. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the State of New York.



                                                  4
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 5 of 9 PageID #: 5




27. At all times applicable herein and upon information and belief, Defendant utilized the goods,
   materials, and services through interstate commerce involving the purchase of equipment and
   supplies necessary for their business.


28. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

29. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

30. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the State of New York.

31. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

32. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

33. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

34. The circumstances of Plaintiff’s termination and other conditions of Plaintiff’s employment
   with Defendant are still under review and investigation, and Plaintiff may assert wrongful
   termination and other claims at a later time against Defendant.

35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.




                                                 5
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 6 of 9 PageID #: 6



                       AS AND FOR A FIRST CAUSE OF ACTION
              FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime)
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35
   above as if set forth fully and at length herein.

37. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 U.S.C 201 et Seq.

38. Upon information and belief, and at all times relevant to this action, Plaintiff and all those
   similarly similarly-situated, were engaged in commerce and/or in the production of goods for
   commerce and/or Defendant constituted an enterprise(s) engaged in commerce within the
   meaning of the FLSA including 29 U.S.C. §§ 207, 206.

39. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

40. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each and all hours
   worked in excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
41. Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from Defendant, his
   unpaid overtime wage compensation, plus maximum liquidated damages, attorney’s fees, and
   costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                NYLL 650 et Seq. (Unpaid Overtime)

42. Plaintiff alleges on behalf of himself and incorporates by reference the allegations in
   paragraphs 1 through 38 above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning


                                                  6
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 7 of 9 PageID #: 7



   of the New York Labor Law, §§ 2 and 651 and the regulations thereunder including 12
   NYCRR § 142.

44. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff,
   overtime compensation at rates not less than 1.5 times his regular rate of pay and 1.5 times
   the applicable New York State minimum wage rate, for each and all hours worked in excess
   of forty hours in a work week, in violation of the New York Minimum Wage Act and its
   implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.

                               Relief Demanded
45. Due to Defendant’s NYLL overtime violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime wages, maximum liquidated damages, prejudgment interest,
   attorney’s fees, and costs of the action, pursuant to NYLL § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195, and 198
46. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 45
   above as if set forth fully and at length herein.


47. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198.

48. At all relevant times herein, Defendants violated and willfully violated Plaintiff’s rights
   under NY Labor Law § 190 et seq. including NY Labor Law §§ 191, 193 and 198 by failing
   to pay Plaintiff his wages, including his unpaid non-overtime and overtime wages, (FLSA
   and NYMWA), wage deductions, as required under NY Labor Law § 190 et seq.

49. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in
   this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant
   to NYLL 198 including NYLL 198(1-b), as well as an injunction directing Defendant to
   comply with NYLL 195(1).



                                                  7
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 8 of 9 PageID #: 8




50. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL 195(3) – Plaintiff is entitled to and seeks to recover in this
   action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant to
   NYLL 198 including NYLL 198(1-d), as well as an injunction directing Defendant to comply
   with NYLL 195(1).
                               Relief Demanded
51. Due to Defendant’s NYLL Article 6 violations, Plaintiff is entitled to recover from
   Defendant, his unpaid non-overtime wages, overtime wages, wage deductions, maximum
   liquidated damages – including maximum liquidated damages on all wages paid later than
   weekly, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198.

                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
52. Declare Defendant (including its overtime wage payment policy and practice) to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law, and enjoin
   Defendant from engaging in such violations.


53. As to the First Cause of Action, award Plaintiff, his unpaid overtime compensation due
   under the FLSA, together with maximum liquidated damages, costs and attorney’s fees
   pursuant to 29 USC § 216(b);

54. As to the Second Cause of Action, award his unpaid overtime wages due under the New
   York Minimum Wage Act and the Regulations thereunder including 12 NYCRR § 142-2.2,
   together with maximum liquidated damages, prejudgment interest, costs and attorney’s fees
   pursuant to NYLL § 663;

55. As to the Third Cause of Action, award Plaintiff, his unpaid non-overtime wages, overtime
   wages, wage deductions, maximum liquidated damages – including maximum liquidated
   damages on all wages paid later than weekly, maximum recovery for violations of NYLL



                                                  8
Case 1:20-cv-01039-CBA-CLP Document 1 Filed 02/26/20 Page 9 of 9 PageID #: 9



   195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198.

56. Award Plaintiff, where applicable, any relief requested or stated in the preceding
   paragraphs, but which has not been requested in the WHEREFORE clause or “PRAYER
   FOR RELIEF”, in addition to the relief requested in the wherefore clause/prayer for relief;

57. Award Plaintiff such other, further and different relief as the Court deems just and proper.

Dated: Queens Village, New York
       February 26, 2020

Respectfully submitted,
Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan
Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-355-9668
Email: abdul@abdulhassan.com
Counsel for Plaintiff




                                                9
